 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9
           STEVE MOSHTAGH, an individual on               CASE NO. 2:19-cv-01205 RSM
10         behalf of himself and other similarly
           situated,                                      STIPULATION AND
11                                                        ORDER REGARDING
                                                          ATTORNEYS’ EYES
                                 Plaintiff,               ONLY PROTECTIVE
12
                                                          ORDER
                   v.
13
           THE HOME DEPOT U.S.A., Inc., a
14
                   Delaware corporation,
15

16                               Defendant.

17         Discovery in this action involves production of “Confidential” material as that term is
18 described in Paragraph 2 of the Stipulated Protective Order entered by the Court on November 21,

19 2019. Dkt. #23. Certain Confidential material sought in discovery includes highly sensitive

20 business information of Home Depot U.S.A., Inc. which, if disclosed to members of the public, to

21 plaintiff, to putative class members, or other current or former employees of defendant, may

22 jeopardize the safety and security of Home Depot employees, customers, and property.

23 Accordingly, the parties hereby stipulate and petition the Court to enter the following

24 STIPULATION REGARDING ATTORNEYS’ EYES ONLY PROTECTIVE ORDER:

25

26
 1          1.      All documents and other materials produced by Home Depot in response to
 2 plaintiff’s Request for Production Nos. 43 and 44 shall be considered “Attorneys’ Eyes Only”

 3 material. Such material shall be marked by the producing party as “Attorneys’ Eyes Only.”

 4          2.      Use and disclosure of “Attorneys Eyes Only” material shall be restricted solely to
 5 counsel for the parties, including in-house counsel, and employees of counsel for the parties to

 6 whom disclosure is strictly necessary for this litigation, unless additional persons are stipulated by

 7 counsel for the parties or authorized by Court order. However, the parties agree that prior to being

 8 shown any documents or materials marked “Attorneys’ Eyes Only,” any person other those

 9 expressly identified in this paragraph 2, shall be informed of the terms of this stipulation and the

10 Protective Order, and sign the “Acknowledgment and Agreement to Be Bound” attached as Exhibit

11 A to the Protective Order.

12          3.      All documents and material designated as “Attorneys Eyes Only” shall be subject
13 to the terms of the Protective Order, including, but not limited to, the filing restrictions set forth in

14 Section 4.3 of the Protective Order.

15

16 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

17
     DATED: February 25, 2020                               /s/ Peter D. Stutheit
18                                                                      Attorneys for Plaintiff
19                                                          Donald W. Heyrich
                                                            Jason A. Rittereiser
20
                                                            Rachel M. Emens
21                                                          Henry Brudney
                                                            HKM Employment Attorneys, LLP
22                                                          600 Steward Street, Suite 901
                                                            Seattle, WA 98101
23                                                          dheyrich@hkm.com
                                                            jrittereiser@hkm.com
24                                                          remens@hkm.com
                                                            hbrudney@hkm.com
25

26                                                          Peter D. Stutheit
                                                            Stutheit Kalin LLC
                                             1 SW Columbia, Suite 1850
 1                                           Portland, OR 97258
                                             peter@stutheitkalin.com
 2

 3

 4 DATED: February 25, 2020                  /s/ Donna M. Mezias
                                                       Attorneys for Defendant
 5
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
 6

 7                                           Donna M. Mezias (pro hac vice)
                                             Dorothy F. Kaslow (pro hac vice)
 8                                           580 California Street, Suite 1500
                                             San Francisco, CA 94104
 9                                           Telephone: 415.765.9500
                                             Facsimile: 415.765.9501
10                                           dmezias@akingump.com
                                             dkaslow@akingump.com
11
                                             Allison S. Papadopoulos (pro hac vice)
12                                           2001 K Street NW
                                             Washington, DC 20006
13                                           Telephone: 202.887.4000
                                             Facsimile: 202.887.4288
14                                           apapadopoulos@akingump.com

15 DATED: February 25, 2020                  /s/ John S. Devlin III
                                                        Attorneys for Defendant
16

17                                     LANE POWELL, PC

18                                           John S. Devlin III, WSBA No. 23988
                                             1420 Fifth Avenue, Suite 4200
19                                           P.O. Box 91302
                                             Seattle, WA 98111-9402
20                                           Telephone: 206.223.7000
                                             Facsimile: 206.223.7107
21                                           devlinj@lanepowell.com

22
                                                    th
23 PURSUANT TO STIPULATION, IT IS SO ORDERED this 26 day of February 2020.

24

25                                     A
                                       RICARDO S. MARTINEZ
26                                     CHIEF UNITED STATES DISTRICT JUDGE
